Citation Nr: 0731474	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-00 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
impingement syndrome of the right shoulder. 

2.  Entitlement to a compensable rating for tendonitis of the 
left ankle.

3.  Entitlement to a compensable rating for tendonitis of the 
right ankle.

4.  Entitlement to service connection for arthritis of the 
ankles, bilaterally.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1989 to 
January 1993, and from June 1997 to April 2001. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The veteran testified at a Board hearing in October 2006.  He 
also submitted additional evidence in November 2006, along 
with a wavier of RO consideration.

The appellant and his representative, during his 2006 
hearing, raised a claim for service connection for arthritis 
of the shoulders.  Since this issue has not been developed by 
the RO, it is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran's service-connected right shoulder disorder 
is not manifested by limitation of motion of the arm at 
shoulder level, dislocation, or nonunion with loose movement.

2.  The evidence shows good standing alignment of the left 
ankle; with 25 degrees of dorsiflexion; 40 degrees of plantar 
flexion; and no objective evidence of instability.

3.  The evidence shows good standing alignment of the right 
ankle; with 25 degrees of dorsiflexion; 40 degrees of plantar 
flexion; and no objective evidence of instability. 

4.  Any currently diagnosed arthritis of the ankles first 
manifested to a compensable degree several years after 
service and is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right shoulder impingement syndrome have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5299-5203, 5201 (2007).

2.  The criteria for a compensable rating for tendonitis of 
the left ankle have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 
5024-5271 (2006). 

3.  The criteria for a compensable rating for tendonitis of 
the right ankle have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 
5024-5271 (2006). 

4.  A bilateral ankle disorder, excluding tendonitis and 
including arthritis, was not incurred in or aggravated by the 
veteran's active military service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

Prior to the initial adjudication of the claim, in an October 
2003 letter, the RO satisfied VA's foregoing notice 
requirements such that a reasonable person could be expected 
to understand from what was needed to substantiate his 
claims, and thus the essential fairness of the adjudication 
was not frustrated.  Accordingly, the Board concludes that, 
even assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, 21 Vet. App. 165 (2007); Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the veteran in 
April 2006 providing him the information required by Dingess.

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  VA 
treatment records have been obtained, including recent 
treatment records noted by the veteran during his personal 
hearing.  In addition, in November 2003 and April 2005, he 
was afforded formal VA examinations to assess the severity of 
his service-connected ankle and right shoulder disabilities 
as well as to address the etiology of his ankle pain.  As 
such, the Board finds that there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the 
veteran will not be prejudiced as a result of the Board's 
adjudication of his claims.  

A VA medical opinion or examination has not been developed 
which addresses whether the arthritis of the ankles which was 
apparently noted in an October 2006 podiatrist's report is 
related to service.  However, such development is not 
required as there is no competent evidence which indicates 
that arthritis of the ankles may be associated with service.  
McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).  The 
Board declines to obtain such a nexus opinion in view of the 
absence of any positive X-ray findings in service, the 
negative examination performed at separation, and the lack of 
diagnosis of arthritis of either ankle until many years post 
service. 

Right shoulder claim

The veteran contends that a higher rating is warranted for 
his service-connected right shoulder impingement syndrome.  

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating is to be assigned.  38 C.F.R. § 
4.7. 

The veteran's service-connected right shoulder disability is 
currently rated 10 percent disabling under Diagnostic Code 
5299-5203 as analogous to impairment of the clavicle or 
scapula.  The next higher and maximum 20 percent rating under 
Diagnostic Code 5203 requires symptoms equivalent to nonunion 
with loose movement or dislocation of the clavicle or 
scapula.  38 C.F.R. § 4.71a (2007).  

The preponderance of the evidence does not show that the 
manifestations of the veteran's right shoulder problems more 
nearly approximate nonunion with loose movement or 
dislocation of the clavicle or scapula.  A 2003 MRI showed no 
dislocation, nonunion of the right clavicle, so a higher 
rating under Diagnostic Code 5203 is not warranted.

The Board also has considered whether the veteran may be 
entitled to higher ratings under other potentially applicable 
Diagnostic Codes, including Diagnostic Code 5201.  The 
veteran testified that he does not have full range of motion 
of his shoulder and that he cannot keep his hand over his 
head for too long.  A 20 percent evaluation under Diagnostic 
Code 5201 requires limitation of arm motion at shoulder 
level.  This equates with 90 degrees of flexion and 
abduction.  38 C.F.R. § 4.71, Plate I.  

However, the medical evidence has not revealed limitation of 
motion which would warrant an increased rating.  A January 
2003 VA treatment record noted full range of motion of the 
right shoulder with no swelling or deformity and negative 
Hawkins' and Neer tests.  Crepitation was noted in the left 
shoulder, and he was described as "overreactive" to any 
type of stimulus.  An April 2003 VA treatment record noted 
that the veteran complained of right shoulder problems but 
that his shoulder was "well within normal limits in all 
respects."  A September 2003 VA treatment record noted that 
the veteran complained that shoulder weakness was interfering 
with his job and that an MRI was normal, although the 
physician noted that a small rotator cuff tear had been 
reported.  Again, he had full range of motion.  He also was 
neurovascularly intact with no impingement or AC joint 
tenderness.  He was sent to physical therapy.

A September 2003 initial physical therapy record noted that 
the veteran complained that he could not lie on his side 
because of pain and that he had increased pain with repeated 
lifting or lifting overhead.  Range of motion was 150 degrees 
flexion, 140 degrees abduction, and 90 degrees internal and 
external rotation.  He had full strength.

A November 2003 VA examination report noted 180 degrees 
flexion and abduction, 70 degrees internal rotation, and 90 
degrees external rotation.  The examiner concluded that the 
veteran had "no overt disability" of the right shoulder 
although he had continued pain.  A VA orthopedic note that 
same month noted giving way behavior and positive impingement 
signs.  By December 2003, physical therapy records revealed 
full range of motion and significantly decreased pain (1/10).

An April 2004 VA treatment record noted full range of passive 
motion with active motion stopping at 90 degrees flexion and 
extension with inability to raise his arms above horizontal.  
He was assessed with tendonitis of the biceps and rotator 
cuff and was told to continue his physical therapy at home 
every day.  An April 2005 VA examination report noted 
intermittent pain and that "he is able to achieve all his 
activities at home without any difficulty and at work."  
Range of motion was flexion to 160, abduction to 170, 
external rotation to 80 and internal rotation to 90.  His 
range of motion was somewhat limited by pain but was not 
limited by fatigue, weakness, or lack of endurance.  He had 
no problems with instability or incoordination.  He was noted 
to have tendonitis.

Thus, the symptomatology manifested by the veteran's service-
connected right shoulder disability is not commensurate with 
a 20 percent rating under Diagnostic Code 5201, as the 
preponderance of the evidence does not show limitation of arm 
motion at shoulder level.  While one record, the 2004 VA 
treatment record, noted this level of limited motion, the 
vast majority of the medical evidence, including VA treatment 
records throughout 2003 and a VA examination report in 2005, 
showed a much greater, if not full, range of motion.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating solely on the basis of loss 
of range of motion must consider 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to such factors as pain, weakened movement, excess 
fatigability, and incoordination).  In the present case, 
there is no objective clinical indication that the veteran 
has additional functional impairment which would warrant an 
increased rating with consideration of the DeLuca factors.  
The veteran reported pain and limitation of motion.  However, 
these complaints do not warrant a 20 percent or higher rating 
with consideration of the DeLuca factors as the 2005 VA 
examiner specifically addressed these factors and found that 
while range of motion was somewhat limited by pain, it was 
not limited by fatigue, weakness, or lack of endurance.  
Further, the examiner found that the veteran had no problems 
with instability or incoordination.  Even with regard to his 
complaints of pain, 2003 physical therapy records show that 
when he was doing his recommended exercises, his right 
shoulder pain became minimal:  a 1 on a scale of 10.  

Ankle claims

The veteran contends that higher ratings are warranted for 
his service-connected left and right ankle tendonitis.  The 
veteran's tendonitis of the left and right ankle is currently 
rated at zero percent for each ankle.  Pursuant to Diagnostic 
Codes 5271, a 10 percent rating is assigned for moderate 
limitation of motion of the ankle, and a 20 percent rating is 
assigned for marked limitation of motion of the ankle.  The 
normal range of motion for the ankle is 0 to 20 degrees of 
dorsiflexion and 0 to 45 degrees of plantar flexion.  38 
C.F.R. § 4.71a, Plate II.

A VA examination was conducted in November 2003.  At that 
time, the veteran reported that his ankles were constantly 
"popping," with pain and occasional swelling.  The veteran 
attributed his ankle pain to arthritis.  On range of motion 
studies, the examiner found that he had dorsiflexion to 10 
degrees bilaterally and plantar flexion to 45 degrees, 
bilaterally.  There was no swelling of either ankle, and he 
had complete strength in both.  The examiner diagnosed the 
veteran as having bilateral ankle pain.  He opined that it 
was more likely than not that the veteran's ankle pain 
related to his service-connected bilateral pes planus 
deformities.  There was no evidence of early degenerative 
changes in either ankle on X-ray.

VA medical records dated in April 2004 show that the veteran 
had marked Achilles tendon tightness, bilaterally.  However, 
VA medical records dated in May 2004 reflect that the 
veteran's Achilles tendons were much less tight than on 
previous visits.  At that time, his had dorsiflexion to 20 
degrees.  

Another VA examination was conducted in April 2005.  The 
examiner found that the veteran had normal range of motion in 
both ankles, noting dorsiflexion to 25 degrees, bilaterally, 
and plantar flexion to 40 degrees, bilaterally.  He had 
normal rotational motion and muscle strength in both ankles.  
The veteran was able to ambulate without difficulty, walked 
without a limp, and was able to bear all of his weight on 
both extremities without difficulty.  X-ray studies revealed 
the veteran's service-connected flat feet and no other 
findings.  The examiner opined that the veteran's congenital 
flat feet caused moderate daily difficulty, but that the 
veteran did not have difficulties with an extreme amount of 
pain, nor was he limited by what he could do at home.

Following his testimony that he had had additional bilateral 
ankle treatment, the veteran submitted VA medical records, 
dated from March to October 2006.  These records reveal that 
the veteran complained of foot pain and difficulty walking 
and that he was prescribed orthotics.  His treating 
podiatrist noted that he had adequate range of motion in the 
joints and that he demonstrated a pes valgo planus foot type.  
It was also noted that his deep tendon reflexes were 
diminished and his plantar reflex is flexor.

While the veteran demonstrated some limitation of motion in 
his left ankle at his November 2003 VA examination, there was 
no sign of any instability.  In fact, subsequent medical 
records reflect that the veteran's bilateral ankle range of 
motion has improved.  Indeed, in May 2004, these improvements 
were noted and, at the April 2005 VA examination, they were 
demonstrated.  As such, the medical evidence fails to show a 
moderate limitation of motion of the left or right ankle.  In 
reaching this conclusion, the Board has considered whether a 
higher disability evaluation is warranted on the basis of 
functional loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, while the veteran complained of 
periodic bilateral ankle pain, there was no indication in the 
VA examination or elsewhere that this pain caused any 
additional limitation of ankle motion.  The April 2005 
examiner attributed the veteran's ankle pain to his service-
connected pes planus, not to his service-connected tendonitis 
of the ankles.  The evaluation of the same manifestation, 
here, foot pain, under different diagnoses, like pes planus 
and tendonitis, is prohibited by VA regulation.  38 C.F.R. 
§ 4.14 (2007).

As such, a compensable rating is not warranted for the 
veteran's service-connected bilateral tendonitis of the 
ankle, and the veteran's claims are therefore denied. 

The veteran also contends that service connection is 
separately warranted for arthritis of the ankles.  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  Arthritis may be 
presumed to have been incurred in service if shown to have 
manifested to a compensable degree within one year after the 
date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

With regard to presumptive service connection for arthritis, 
service radiology reports did not reveal arthritis of the 
ankles.  A June 1989 X-ray of the right ankle showed a 
previous injury to the dorsal aspect of the tarsal navicular 
bone but no new fracture, and November 2000 bilateral ankle 
X-rays were noted to be normal.  In addition, a January 2001 
medical evaluation board report attributed the veteran's 
complaints of foot pain to pes planus, and X-ray reports at 
that time did not note arthritis.  

A November 2003 VA radiology report showed normal left and 
right ankles, and the radiologist specifically stated that 
"[a]nkle films show no signs of degenerative changes to 
explain his pain."  Likewise, radiographs were obtained with 
stress views of the ankles in April 2004.  However, "[t]here 
was no apparent bony deformations upon the stress views" or 
upon the standing and lateral weight bearing views of the 
feet.  Specifically, "[t]hese did not show . . . any 
degenerative osteoarthritic changes."  While an October 2006 
podiatrist stated, "I do not believe I see arthritic changed 
[sic] to the bony structures other than mild 
osteoarthritis", to the extent that that statement reveals 
that arthritis of the ankles was manifested on X-rays, such a 
finding was first noted over 5 years after service.

Accordingly, despite the October 2006 medical statement, the 
Board finds that service connection for arthritis of either 
ankle, including on a presumptive basis, is not warranted.  
With regard to presumptive service connection for arthritis, 
this is so because the preponderance of the medical evidence 
does not show that arthritis manifested within one year of 
service.  As noted above, numerous X-rays taken in service 
and within several years of discharge showed no arthritis of 
either ankle.  Likewise, the preponderance of the evidence 
does not support a grant of service connection for arthritis 
of the ankles on a direct basis.  There is no competent 
evidence in the record which indicates a relationship between 
any currently diagnosed arthritis of the ankles and service.

While the veteran has stated that he has arthritis of the 
ankles which is a result of service, as a lay person, he has 
no competence to give a medical opinion on the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In sum, the preponderance of the evidence is against finding 
that the veteran has arthritis of the ankles for which 
service connection is warranted.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107.


ORDER

A compensable rating for tendonitis of the left ankle is 
denied.

A compensable rating for tendonitis of the right ankle is 
denied.

Entitlement to a rating in excess of 10 percent for 
impingement syndrome of the right shoulder is denied. 

Entitlement to service connection for arthritis of the 
ankles, bilaterally, is denied.



______________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


